Citation Nr: 0126895	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  99-22 918 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for right wrist carpal 
tunnel syndrome or a brachial plexus disorder.

2.  Entitlement to service connection for left wrist carpal 
tunnel syndrome or a brachial plexus disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating determination of 
the Ft. Harrison Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board observes that the issues of entitlement to an 
evaluation in excess of 30 percent for traumatic arthritis of 
the right shoulder and entitlement to an evaluation in excess 
of 20 percent for traumatic arthritis of the left shoulder 
were the subject of a Board remand in September 2000.  
Following the Board remand, the RO, in a July 2001 rating 
determination, increased the veteran's disability for his 
right shoulder traumatic arthritis from 30 to 40 percent and 
increased the disability evaluation for his traumatic 
arthritis of the left shoulder from 20 to 30 percent, 
effective the date of his request for an increased 
evaluation.  The RO informed the veteran that it was a full 
grant of the benefits sought on appeal.  The Board notes that 
these are the highest available schedular evaluations for the 
appropriate rating code.  Neither the veteran nor his 
attorney has expressed disagreement with the assigned 
disability evaluations.  Thus, the Board will not address 
these issues.


FINDING OF FACT

The veteran has not been shown to currently have carpal 
tunnel syndrome or a brachial plexus disorder.  


CONCLUSIONS OF LAW

1.  Claimed bilateral carpal tunnel syndrome or bilateral 
brachial plexus disorder was not incurred in or aggravated by 
service and may not be presumed to be incurred therein.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001). 

2.  Bilateral carpal tunnel syndrome and bilateral brachial 
plexus disorder are not proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310 
(2001). 

REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the rating decisions, and 
the SOC informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He has also been afforded several VA 
examinations during the course of this appeal and testified 
at a personal hearing in November 1999.  In its July 2001 
rating determination, the RO made specific reference to the 
VCAA and found that all duties had been satisfied.  The Board 
is in agreement that VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).

If not shown during service, service connection may be 
granted for organic disease of the nervous system if 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Service connection is also warranted for disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2001).  The Court has 
also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection is currently in effect for traumatic 
arthritis of the right shoulder AC joint, with limitation of 
motion, pain across the chest, rotator cuff symptoms and 
tenderness and spasm in the muscles around the shoulder and 
spine (major), rated as 40 percent disabling; traumatic 
arthritis of the left shoulder AC joint, with limitation of 
motion, pain across the chest, rotator cuff symptoms and 
tenderness and spasm in the muscles around the shoulder and 
spine, rated as 30 percent disabling; right elbow 
epicondylitis with ulnar neuropathy, rated as 10 percent 
disabling; left elbow epicondylitis, rated as 10 percent 
disabling; and limitation of motion of the cervical spine due 
to spasm, rated as 10 percent disabling.  

A review of the veteran's service medical records reveals 
that there were no complaints or findings of carpal tunnel 
syndrome or a brachial plexus disorder inservice.  

There were also no findings of carpal tunnel syndrome or a 
brachial plexus disorder at the time of VA examinations 
performed in December 1975, January 1979, and May 1997.  

In a December 1997 letter, C. K., M.D., indicated that the 
veteran had been complaining about his elbows.  He noted that 
the veteran had been using his forearms rather extensively 
and that he had developed bilateral tenosynovitis, bilateral 
tennis elbow, and bilateral ulnar neuritis of both elbows, 
the right side being worse than the left.  He further 
observed that the veteran was complaining about irritation 
which seemed to suggest carpal tunnel syndrome, worse on the 
right.  He indicated that an evaluation performed today 
revealed a positive Tinel sign, worse on the right.  He 
observed that the veteran had marked swelling of the flexor 
tendons on the dorsum of both wrists with exquisite pain 
causing exquisite weakness in his hands with mild pressure on 
the dorsal aspect.  He stated that his findings were 
compatible with advanced bursitis, tenosynovitis of both 
elbows, and advanced carpal tunnel syndrome, worse on the 
right side than the left.  

At the time of a February 1998 hearing, the veteran made 
reference to Dr. K's letter indicating that he had carpal 
tunnel syndrome.  

In a June 1998 report, the veteran's private physician, J. 
C., M.D., indicated that that the veteran had bilateral elbow 
pain secondary to overuse of his elbows because of an 
inability to use his shoulders, bilaterally.  

Following examination, it was Dr. C's impression that the 
veteran had overuse tendonitis bilaterally, probably 
secondary to favoring his shoulders.  

VA EMG/NCV testing performed in July 1998 revealed ulnar 
neuropathy at the right olecranon.  There appeared to be 
focal demyelination at this point with slowing of the ulnar 
motor conduction.  Ulnar sensory studies were normal.  
However, EMG abnormalities were limited to only a single 
innervated muscle (flexor carpi ulnaris), where they were 
major.  There was no evidence for median neuropathy at either 
wrist and limited nerve conduction studies of the left upper 
extremity were normal.  There was also no evidence for other 
superimposed neuropathy, cervical radiculopathy, plexopathy, 
or myopathy.  

In an October 1998 letter, Dr. K. indicated that there was no 
evidence of carpal tunnel syndrome demonstrated on the EMG 
studies.  He indicated that he suspected that there was a 
compression on the brachial plexus area, especially as it 
traversed underneath the left and right axilla.  

Along with his October 1998 notice of disagreement, the 
veteran sent an April 1998 Physical Work Performance 
Evaluation Summary, which indicated that a trail of 
conservative therapy should be performed to include 
modalities to address pain and inflammation of shoulders (and 
possibly elbows and wrists as well) and strengthening 
exercises for bilateral rotator cuffs, bilateral tennis 
elbow, and carpal tunnel syndrome.  

At the time of a November 1999 hearing, the veteran, through 
his representative, indicated that it was known that some 
people would have evidence of carpal tunnel syndrome that 
would be subclinical, not detectable by nerve conduction 
studies.  The veteran reported that he had pain 24 hours per 
day, seven days per week.  The veteran also noted the October 
1998 letter from Dr. K. wherein he indicated that it was his 
belief that the veteran had a brachial plexus problem.  The 
veteran stated that his shoulders affected his elbows and 
that his elbows affected his wrists.  He further testified 
that he was not receiving any type of physical therapy.  

In January 2001, the veteran was afforded a VA examination at 
the Bozeman Clinic.  Past medical history was positive for a 
torn rotator cuff, an injury to the clavicle and both 
shoulders, low back pain, pain in the arms, numbness to both 
hands on the back, and an inability to do any overhead work 
by lifting his arms.  

Physical examination revealed that there was palpable 
tenderness over the shoulders.  The veteran had good muscle 
mass and was well built.  Normal power on both elbows, 
wrists, and hands, was present.  All reflexes were normal.  
Sensation to touch was mildly reduced on the back of both 
hands, according to the veteran.  There were no visible 
deformities, swelling, or redness, on any part of the body.  

It was the examiner's impression that the veteran had 
bilateral shoulder pain, myalgias, and cervical degenerative 
disc disease by history.  

Later that month, the veteran was given a comprehensive 
medical examination by an independent medical examiner for VA 
rating purposes.  The examiner noted that the veteran had 
injured both his shoulders inservice.  The veteran indicated 
that he had pain which originated in the shoulders and pain 
in the upper chest on both sides.  He also reported pain in 
the forearms on occasion but stated that the forearm symptoms 
were more of a feeling of tiredness rather than pain.  He 
also noted recently having numbness and tingling in the right 
ring and little fingers.  He stated that this had started 
within the past week and was present on the dorsum of the 
distal portion of the right hands, right ring, and right 
little finger.  He reported that he had not had any prior 
problems with numbness or tingling in his hands and that he 
was not having any other neurologic symptoms.  The veteran 
stated that the pains he had in his chest and shoulder blade 
areas tended to parallel the pains that he had superiorly in 
the shoulder.  

Physical examination revealed a prominence over the distal 
clavicle of both shoulders.  Palpation revealed point 
tenderness over the AC joint and this reproduced the majority 
of the pain.  Lesser tenderness was noted over the 
supraspinitus tendon over the pectoralis major muscles and 
over both trapezius muscles.  Lesser tenderness was also 
noted along the medial border of both scapulae.  Range of 
motion of both elbows was from 0 to 140 degrees.  Both upper 
extremities supinated and pronated 80 degrees.  All motor 
groups in the upper extremities were functioning.  Sensory 
examination revealed a slight decreased sensation on the 
dorsum of the ulnar side of the right hand and on the dorsum 
of the right ring and little fingers.  Reflexes were 2/4 in 
the biceps, triceps, and brachial radialis, bilaterally.  
Phalen's tests and Tinel's signs were negative, bilaterally.  

It was the examiner's impression that the veteran had post-
traumatic arthritis acromio-clavicular joints, bilaterally, 
and right ulnar neuropathy.  

In the discussion section of his report, the examiner 
indicated that the veteran did not suffer from diagnosable 
fibrositis or fibromyalgia.  The symptoms in the musculature 
around the shoulders were associated with the arthritis of 
the acromioclavicular joints.  

There was no evidence of chronic spasm of the muscles about 
the shoulder or spine.  There was tenderness noted in these 
same muscle groups.  The examiner specifically indicated that 
there was no evidence of carpal tunnel syndrome noted on 
examination or by review of the neurodiagnostic studies that 
had been completed in the past.  He also reported that there 
was no evidence of brachial plexus pathology.  Ulnar 
neuropathy was found to be present on the right side.  

The preponderance of the evidence is against the claim for 
service connection for carpal tunnel syndrome or a brachial 
plexus disorder.  In this case, there is positive and 
negative evidence.  In 1997, Dr. K determined that the 
veteran had advanced carpal tunnel syndrome.  Clearly, this 
constitutes positive evidence.  However, not all the evidence 
is positive.  Although Dr. K found advanced carpal tunnel 
syndrome in 1997, there is no indication that he conducted an 
adequate examination and did not include any electro-
diagnostic testing to support his opinion.  However, EMG/NCV 
testing performed in July 1998 revealed no evidence of median 
neuropathy at either wrist, and no evidence of other 
superimposed neuropathy, cervical radiculopathy, plexopathy, 
or myopathy.  Moreover, in his October 1998 letter, Dr. K. 
admitted that EMG studies had revealed no evidence of carpal 
tunnel syndrome.  Furthermore, the January 2001 VA examiner 
specifically indicated that there was no evidence of carpal 
tunnel syndrome on examination or by review of the 
neurodiagnostic studies that had been completed in the past.  

In essence, Dr. K presents positive and negative evidence 
regarding the presence of carpal tunnel syndrome.  Although 
in 1997 Dr. K found advanced carpal tunnel syndrome, Dr. K 
now admits that the veteran does not have carpal tunnel 
syndrome.  The Board concludes that the electro-diagnostic 
testing, the opinion of the examiner (for VA purposes) that 
details the reasoning for concluding that the veteran does 
not have carpal tunnel syndrome and the subsequent admission 
that by Dr. K that the veteran does not have carpal tunnel 
syndrome are more probative than any other competent opinion 
that the veteran has carpal tunnel syndrome.  To the extent 
that the veteran states that he has carpal tunnel syndrome, 
he opinion is not competent.  We conclude that the 
preponderance of the evidence establishes that the veteran 
does not have carpal tunnel syndrome, and in the absence of 
current disability, there can be no valid claim for service 
connection under any theory.

The Board is further aware of Dr. K's October 1998 letter, 
which indicated that he suspected that the veteran had a 
compression on the brachial plexus.  However, the Board notes 
that at the time of the January 2001 VA examination, the 
examiner specifically found that there was no evidence of 
brachial plexus pathology.  We again note that Dr. K provides 
little in the way of analysis to support his shifting medical 
opinion.  The Board concludes that the far more thorough 
examination and opinion produced by the independent examiner 
is more probative that the unreliable opinion of Dr. K.  

In reaching the determination that the opinions of Dr. K are 
of diminished probative value, we note that Dr. K determined 
that the veteran had advanced carpal tunnel syndrome, a 
brachial plexus injury and ankylosis of the shoulders.  
However, such findings were not objective reproduced or 
supported by more reliable evidence.  Although the statements 
of Dr. K are competent, they are not of significant probative 
weight. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  The preponderance of the objective medical 
findings demonstrate that the veteran does not currently have 
either carpal tunnel syndrome or a brachial plexus disorder.  
Thus, service connection must be denied and there is no doubt 
to be resolved.  


ORDER

Service connection for right wrist carpal tunnel syndrome, to 
include a brachial plexus disorder is denied.

Service connection for left wrist carpal tunnel syndrome, to 
include a brachial plexus disorder, is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

